EXHIBIT 10.3

GOVERNMENT OF PUERTO RICO

PUERTO RICO ELECTRIC POWER AUTHORITY

AMENDMENT NO. 2 TO EMERGENCY MASTER SERVICE AGREEMENT FOR

PREPA’S ELECTRICAL GRID REPAIRS – HURRICANE MARIA

APPEAR

AS FIRST PARTY: The Puerto Rico Electric Power Authority (PREPA), a public
corporation and government instrumentality of the Commonwealth of Puerto Rico,
created by Act 83 of May 2, 1941, as amended, represented in this act by its
Executive Director, Justo Luis González Torres, of legal age, married, engineer
and resident of Juana Díaz, Puerto Rico.

AS SECOND PARTY: Cobra Acquisitions LLC, a limited liability company organized
and existing under the laws of the State of Delaware with a place of business at
14201 Caliber Drive, Suite 300, Oklahoma City, Oklahoma 73134, herein
represented by Arty Straehla, of legal age, married, and a resident of Oklahoma
City, Oklahoma (hereinafter referred to collectively as the “Contractor”) whose
authority of representation is evidenced by corporate resolution.

WHEREAS: On October 19, 2017, PREPA and the Contractor entered into an Emergency
Master Service Agreement for PREPA’s Electrical Grid Repairs – Hurricane Maria
(the “Original Contract”), as amended by Amendment No. 1. to the Original
Contract entered into on November 1, 2017 (as so amended, the “Contract”).

WHEREAS: PREPA and the Contractor agree that a new Article 71 needs to be added
to the Contract.

WITNESSETH

In consideration of the mutual covenants hereinafter stated, the Parties agree
as follows:

TERMS AND CONDITIONS

 

  1. PREPA and Contractor agree that a effective December 8, 2017 new Article 71
is hereby added to the Contract to read as follows:

ARTICLE 71: AD 17-28.

Pursuant to Administrative Determination No. 17-28, issued by the Puerto Rico
Department of Treasury on November 10, 2017, Contractor and PREPA both hereby
acknowledge that Contractor is engaged in a trade or business in Puerto Rico as
a foreign company and is providing an essential service to the Government of
Puerto Rico under the Contract; namely, Contractor is engaged in the repair,
rebuilding, and re-construction of the electrical grid throughout the
Commonwealth of Puerto Rico.



--------------------------------------------------------------------------------

Amendment No. 2 to Emergency Master Service Agreement for PREPA’S Electrical
Grid Repairs – Hurricane Maria

Page 2 of 2

 

Pursuant to the provisions of Administrative Determination No. 17-28, Contractor
hereby elects to be treated, for purposes of income tax, as engaged in/dedicated
to a trade or business in Puerto Rico with respect to providing essential
services rendered in Puerto Rico. Contractor will thereby file a Puerto Rico
corporation income tax return and comply with the requirements of Administrative
Determination No. 17-28.

 

  2. Except as set forth herein, the Contract remains in full force and effect
in accordance with its terms including, for the avoidance of doubt, the terms
set forth in Exhibit B to the Contract.

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
8th day of December, 2017.

 

Puerto Rico Electric Power Authority     Cobra Acquisitions LLC /s/ Justo Luis
González Torres  

 

  /s/ Arty Straehla Justo Luis González Torres     Arty Straehla Executive
Director     Chief Executive Officer Employer Social Security xx-xxxxxxx    
Employer Social Security xx-xxxxxxx

 